Title: From Thomas Jefferson to Edmund Pendleton, 19 February 1799
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Philadelphia Feb. 19. 99.

Since my last which was of the 14th. a Monsr. Leblanc, agent from Desfourneaux has come to town. he came in the Retaliation, and a letter from Desfourneaux, of which he was the bearer, now inclosed, will correct some circumstances in my statement relative to that vessel which were not very material. it shews at the same time that she was liberated without condition. still it is said, but I have no particular authority for it that he has been obliged to recieve French prisoners here, and to admit in the paper that the terms ‘in exchange for prisoners taken from us’ should be used, he declaring at the same time that  they had never considered ours as prisoners, nor had an idea of exchange. the object of his mission was to assure the government against any future irregularities by privateers from Guadaloupe, and to open a friendly intercourse. he has been treated very cavalierly. I inclose you the President’s message to the H. of R. relative to the suspension of the arret on which our retaliation bill is founded.
A great event was presented yesterday. the P. communicated a letter from Taleyrand to Pichon French chargé des affaires at the Hague approving of some overtures which had passed between him & mr Murray, and particularly of his having undertaken to assure Murray that whatever Plenipotentiary we might send to France to negotiate differences should be recieved with the respect due to the representative of a free, independt. & powerful nation’ and directing him to prevail on Murray to transmit these assurances to his government. in consequence of this a nomination of mr Murray M.P. to the French republic was yesterday sent to the Senate. this renders their efforts for war desperate, & silences all further denials of the sincerity of the French government. I send you extracts from these proceedings for your more special information. I shall leave this the 2d. day of March. accept my affectionate salutations. Adieu.

Th: Jefferson

P.S. I should have mentioned that a nomination is before the Senate of a Consul-general to St. Domingo. it is understood that he will present himself to Toussaint and is in fact our minister to him.
the face they will put on this business is that they have frightened France into a respectful treatment. Whereas in truth France has been sensible that her measures to prevent the scandalous spectacle of a war between the two republics, from the known impossibility of our injuring her, could not be imputed to her as a humiliation.

